DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-21 are allowed. 
Applicant’s amendments are sufficient to overcome the specification objection to the undue length of the Abstract. This objection is respectfully withdrawn.  Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112 first paragraph and second paragraph rejections of the claims. These rejections are respectfully withdrawn. Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections of claims 1-10. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding U.S.C. § 112: 
The claim amendments herein satisfy the requirements of § 112. 
Regarding the prior art: 
Applicant’s remarks include arguments for why the claimed invention is patentable over the prior art (see Remarks, 12/14/2021, pages 1-3).  Upon conducting an updated search, the closest prior art appears to be: U.S. Patent Application Publication 2020/0406139 A1 to Chino and 2013/0130794 A1 to Oshima et al. Chino generally discloses a game execution device includes a receiver, an event controller, a selector, and a generator.  The receiver receives a request for generating an event based on a request for executing intervention from an auxiliary server, which receives the request for executing intervention to the game issued by a terminal of audience of a Oshima generally discloses a user interface having improved usability when, in a period in which information relating to a state of a game which is being executed by a game device is being distributed to another game device, users exchange messages regarding the game being distributed.  The game device executes a game application, distributes the information relating to the state of the game being executed to the another game device, receives from a distribution-destination game device a message input by the user of the distribution-destination game device regarding the distributed information, and controls display means to display a game image representing the state of the game along with the received message.  
However, Chino and/or Oshima in combination or taken alone, does not disclose the limitations of the recited claims. As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-21 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.